Citation Nr: 1439989	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to May 6, 2010 and 50 percent as of May 6, 2010 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The Board notes that the RO determined that the Veteran's substantive appeal with respect to his increased rating claim for PTSD was not timely as the RO received it 60 days after the issuance of the statement of the case.  The statement of the case was sent to the Veteran on March 3, 2010.  The Veteran mailed his completed substantive appeal, postmarked May 1, 2010, to his representative.  The RO received the Veteran's substantive appeal on May 6, 2010.  Although the letter signed by the representative in forwarding the substantive appeal to the RO was dated May 5, 2010, the postmark date is not of record.  VA regulations provide that "[i]n the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by the Department of Veterans Affairs."  38 C.F.R. § 20.305(a) (2013).  Thus, the postmark date of the letter and substantive appeal from the representative is within 60 days from the date of the March 3, 2010 statement of the case.  Therefore, the substantive appeal is considered timely and the issue of entitlement to an initial increased rating for PTSD is properly before the Board. 

The Board remanded this issue in October 2013 for further evidentiary development.  The RO continued the denial of the claim as reflected in the May 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

During the course of this appeal, the RO granted the Veteran's service connection claim for bulimia nervosa in a February 2014 rating decision.  As this is a full grant of the benefit sought on appeal, the Board concludes that this issue is no longer before the Board.


FINDINGS OF FACT

The evidence of record shows that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in work, family relations, judgment and mood due to impaired sleep, nightmares, hypervigilence, anger and impaired impulse control, difficulty adapting to stressful circumstances and trust issues.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned to the grant of service connection for PTSD in the January 2009 rating decision.  The service connection claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the January 2009 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The March 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in December 2008, January 2012 and December 2013, lay statements from the Veteran and a transcript of the March 2013 Board hearing.  

The VA examination reports reflect that the examiners obtained an oral history from the Veteran of his mental health disorders and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  The December 2008 and December 2013 VA examiners reviewed the claims file as part of the examination.  Although the January 2012 examiner reviewed the Veteran's VA treatment records, it is unclear whether the examiner reviewed the claims file.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's mental disorder based on the Veteran's statements during the examination, as well as, reviewing the Veteran's VA treatment records.  Accordingly, the VA examinations are adequate for rating purposes.  

This issue was previously remanded in October 2013 to obtain any outstanding VA or private treatment records with respect to the Veteran's service-connected PTSD.  The Appeals Management Center (AMC) sent the Veteran a letter in November 2013 requesting that the Veteran complete VA Form 21-4142 if he has received any private medical treatment and he would like VA to obtain these records.  The letter also asked the Veteran to inform the AMC if he has received any treatment from a VA medical facility.  The Veteran did not inform VA of any additional treatment for his PTSD.  Furthermore, the Veteran revealed at the December 2013 VA examination that he has not received treatment for his service-connected PTSD for several years now.  Accordingly, the Board finds that there has been substantial compliance with the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2013).  

The Veteran's service-connected PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

During the appeal the RO increased the disability rating of the Veteran's service-connected PTSD from 10 percent to 50 percent effective May 6, 2010.  The medical evidence of record consists of VA treatment records, private treatment records, and VA examination reports dated in December 2008, January 2012 and December 2013.  Furthermore, the Veteran provided additional information about his PTSD in written lay statements and in testimony at the March 2013 Board hearing.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating during the entire appeal period.

In this regard, the evidence of record shows that the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas to include work, family relations, judgment and mood.  VA treatment record shows that the Veteran report experiencing hypervigilence, panic attacks, insomnia, nightmares and flashbacks.  See VA treatment records dated in May 2007, March 2009 and May 2009.  He experiences anxiety or panic attacks at least two to four times a week.  See April 2009 VA treatment record and December 2013 VA examination.  The evidence also reveals that the Veteran has an exaggerated startle response.  The Veteran was fired from his job in September 2008 due to alcohol use.  The January 2012 VA examination shows that the Veteran uses alcohol as a self-medicating tool since military service.  He currently is employed in the federal prison system in Seattle working various shifts in a mid-level supervisory position.  See December 2013 VA examination.  The March 2012 VA examiner determined that the Veteran has had difficulty in employment settings due to attitudes toward authority.  The VA examinations in December 2008 and January 2012 show that the Veteran's PTSD symptoms and alcohol use has resulted in marital strain.  He has ongoing difficulty managing irritability and intermittent angry outbursts, which has significantly strained his current marriage and was integral in the loss of his first marriage.  The December 2008 VA examination noted that he has had to replace doors in his house due to his angry outbursts.  He also has feeling of detachment or estrangement from others.  The January 2012 VA examiner noted that the Veteran's symptoms have resulted in difficulty establishing and maintaining effective work and social relationships.  During the March 2013 Board hearing the Veteran testified that he experiences daily suicidal ideation, but with no specific intent.  He explained at the hearing that every day when he goes into work at the correction facility he hopes he will die in a work related incident.  

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for his service-connected PTSD at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See VA treatment records dated in November 2007, January 2009, April 2009 and VA examinations dated in December 2008, January 2012 and December 2013.  The Veteran's speech was normal in tone, rhythm and rate.  See November 2007 and January 2009 VA treatment records and VA examinations dated in December 2007 and December 2013.  The Veteran was oriented to time and place throughout the appeal period.  See VA examinations dated in December 2008 and January 2012.

The evidence of record also does not indicate that the Veteran is in persistent danger of hurting himself or others.  The Veteran has indicated that he has suicidal ideation.  However, the evidence of record shows that the Veteran does not have any intent or plan to act on these thoughts.  See March 2013 Board hearing.

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  In this regard, the Veteran has consistently appeared well groomed and appropriately dressed.  The Veteran reported in the December 2008 VA examination that he has a good history of maintaining minimal personal hygiene and other basic activities of daily living.  

Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his PTSD.  In this regard, the Board finds that his PTSD symptoms result in moderate occupational impairment as he was previously fired due to a drinking incident associated with his work.  However, the Veteran is currently employed as a correctional officer in the federal prison system.  The Veteran is married to his second wife and he has four children.  His relationship with his current wife is strained.  The Veteran and his wife sought marital counseling during the course of the appeal in part due to his alcohol use, irritability and angry outbursts.  He likes working out and spending time with his children.  A January 2009 VA treatment record notes that the Veteran has a few good friends.  See January 2009 VA treatment record and March 2013 Board hearing.  The Veteran testified at the March 2013 Board hearing that he has difficulty trusting others that are not fellow marines.  

In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Thus, the criteria for a 100 percent rating have not been met or approximated.

The Veteran's GAF score ranged from 60 to 70 throughout the entire claims period.  This range in GAF score reveals mild to moderate symptoms with mild to moderate difficulty in social and occupational activities.  The Board finds that the GAF scores reflecting mild symptoms are not consistent with the other evidence of record that suggest the Veteran's symptoms of PTSD are moderate to severe. 

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially as to warrant a 100 percent rating at any time during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran has occupational impairment due to his PTSD and it has resulted in him losing one job during the appeal period; however, this is contemplated in the assignment of the 70 percent disability rating.  Thus, the evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has considered whether the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to PTSD.  The Court has held that a claim for a total disability rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the evidence shows that the Veteran lost his job in September 2008 due to an alcohol related incident.  However, the Veteran was able to obtain and maintain employment after this incident.  The evidence shows that he is currently employed full time as a correction officer.  Furthermore, the Veteran has not argued that his service-connected PTSD renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial 70 percent disability rating for service-connected PTSD is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


